Case 3:17-cv-01104-VLB Document 82-50 Filed 05/15/19 Page 1 of 2




                  Exhibit 51
             Case 3:17-cv-01104-VLB Document 82-50 Filed 05/15/19 Page 2 of 2




From:             Valis, Noel [noel.valis@yale.edu]
Sent:             Sunday, March 22, 2015 10:01 :59 AM
To:               Rolena Adorno
Subject:          Re: A gun that smokes


Dear Rolena,

Very interesting. I don't understand what Sue means in referring to a
change in the department standard. And what gag order is she talking
about? We have never violated department or university policies.

Un abrazo,
Noel

On 3/22/2015 9:37 AM, Rolena Adorno wrote:
> Dear Noel,
>
> I pull out in the following paragraph an excerpt from an email that I
> shared with you when you were at the clinic. I believe it is a gun
> that smokes, if you compare it with two statements on page 1 of the
> anonymous letter ("[Adorno] to cenure any attempts to make concerns or
> complaints known"; [dept] find a way to have us dismissed from the
>program").
>
> Sue Byrne, email to Jack Dovidio and me, Friday, January 9, 2015:
> "This year, however, that department standard was changed and, as I
> learned during our meeting on Wednesday, this mattered a lot..      It
> is quite germane to me that I have seen the department employ this
> same "gag-order" tactic in the past, in cases where it was
> strategizing to get rid of someone in a way that violated not only
> department standards, but also university policies and principles.
> Having seen the strategy, I recognized it when it was turned against
> me with my earlier proposal. It was disconcerting."
>
> Un abrazo,
>
> Rolena




                                                                                BYRNE003839
